DETAILED ACTION
This correspondence is in response to the communications received September 17, 2021.  Claims 1-20 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and in particular claims 18 and 20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (Claim 18) wherein the metal silicide bulk layer has a thickness in the ranges as supported in ¶ 0051 of the specification, (Claim 20) wherein the metal silicide seed layer has a thickness in the ranges as supported in ¶ 0041, does not reasonably provide enablement for (Claim 18) “wherein the metal silicide bulk layer has a thickness of at least 4 nm”, (Claim 20) “wherein the metal silicide seed layer has a thickness of at least about 0.2 nm”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  Both recitations contain open ended upper thickness limits, which are not supported by the very specific ranges cited above per limitation.

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitations of the open ended upper thicknesses as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other dimensions which are much larger than disclosed, would be included under the currently overly broad claim recitation.  
B. The nature of the invention;
Preventing the agglomeration / spheroidization of the silicide material by introduction of nitrogen during formation.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides NPL that discusses aspects of the invention, see R. W. Mann “Silicides and local interconnections for high-performance VLSI applications”, however the full process as detailed in the claims is not disclosed.  
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    601
    990
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 2A-E, a method of processing a substrate, comprising: 

depositing a first layer (210) on the substrate (202); 

depositing a metal silicide seed layer (in Fig. 2B, element layer 220, ¶ 0041) on the first layer (220 on 210): 

exposing the metal silicide seed layer to a nitridation process (process sequence from Figs. 2B to 2C) to produce a metal silicide nitride layer (230, ¶ 0051) from at least a portion of the metal silicide seed layer (220 converts to 230 after the nitridation process); 

depositing a metal silicide bulk layer (240, ¶ 0052) on the metal silicide nitride layer (240 on 230); and 

forming or depositing a nitride capping layer (250, ¶ 0056) on the metal silicide bulk layer (250 on 240).

Regarding claim 18, the Applicant discloses in Figs. 2A-E, a method of processing a substrate, comprising:

depositing a first layer (210) on the substrate (210 on 202);

exposing the first layer to a clean process (¶ 0032); 

then depositing a metal silicide seed layer (220) on the first layer (220 on 210), 

wherein the metal silicide seed layer comprises titanium silicide or nickel silicide (¶ 0041);

exposing the metal silicide seed layer to a nitridation process (progression of steps that occur from Fig. 2B to 2C) to produce a metal silicide nitride layer (230) from at least a portion of the metal silicide seed layer (220 converted to 230);

depositing a metal silicide bulk layer (240) on the metal silicide nitride layer (240 on 230), 

wherein the metal silicide bulk layer comprises titanium silicide or nickel silicide (¶ 0051), and 

wherein the metal silicide bulk layer has a thickness of at least 4 nm (¶ 0051); and

forming or depositing a nitride capping layer (250) on the metal silicide bulk layer (250 on 240).

Regarding claim 20, the Applicant discloses in Figs. 2A-E, a method of processing a substrate (as shown in Figs. 2A-2E, substrate being 202), comprising:

depositing a silicon-containing layer (210, discussed as the epitaxial layer and “silicon-containing layer” in ¶ 0027-0028) on the substrate (210 on 202);

exposing the silicon-containing layer to a clean process (¶ 0032); 

then depositing a metal silicide seed layer (220) on the silicon-containing layer (220 on 210), 

wherein the metal silicide seed layer comprises titanium silicide or nickel silicide (¶ 0041), and 

wherein the metal silicide seed layer has a thickness of at least about 0.2 nm (¶ 0041);

exposing the metal silicide seed layer (220) to a nitridation process (progression of steps that occur from Fig. 2B to 2C) to produce a metal silicide nitride layer (230) from at least a portion of the metal silicide seed layer (230 converted from 220);

depositing a metal silicide bulk layer (240) on the metal silicide nitride layer (240 on 230), 

wherein the metal silicide bulk layer comprises titanium silicide or nickel silicide (¶ 0051); and

forming or depositing a nitride capping layer (250) on the metal silicide bulk layer (250 on 240).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,152,221, previously US Application 16/784,460.  Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,152,221 in view of Farrar (US 2006/0254612).

Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application contains each of the instant application’s claimed limitations.
It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when obviousness type rejection is required.  When claim numbers are only stated, it should be readily apparent to the reader, which limitations are shared by the instant application and the parent application.

Claim limitations of the instant application
Claim limitations of the ‘221 patent
Claim 1,
A method of processing a substrate, comprising: 

A.) depositing a first layer on the substrate; 

B.) depositing a metal silicide seed layer on the first layer: 

C.) exposing the metal silicide seed layer to a nitridation process to produce a metal silicide nitride layer from at least a portion of the metal silicide seed layer; 

D.) depositing a metal silicide bulk layer on the metal silicide nitride layer; and 

E.) forming or depositing a nitride capping layer on the metal silicide bulk layer.
Claim 1,
A method of processing a substrate, comprising: 

A.) depositing an epitaxial layer on the substrate; 

B.) depositing a metal silicide seed layer on the epitaxial layer; 

C.) exposing the metal silicide seed layer to a nitridation process to produce a metal silicide nitride layer from at least a portion of the metal silicide seed layer; 

D.) depositing a metal silicide bulk layer on the metal silicide nitride layer; and 

E.) forming or depositing a nitride capping layer on the metal silicide bulk layer, 

wherein the nitride capping layer comprises a metal nitride, a silicon nitride, a metal silicide nitride, or a combination thereof.

Note:   The more specific “epitaxial layer” of the patent, is analogous to the instant application’s claimed “first layer”.
Claim 2,
wherein the metal silicide seed layer comprises titanium silicide or nickel silicide.
Claim 2, 
wherein the metal silicide seed layer comprises titanium silicide or nickel silicide.
Claim 3,
wherein the metal silicide seed layer has a thickness of about 0.2 nm to about 2.5 nm.
Claim 3,
wherein the metal silicide seed layer has a thickness of about 0.2 nm to about 2.5 nm.
Claim 4,
wherein the nitridation process comprises: 
heating the substrate to a temperature of about 300°C to about 600°C; 
generating a plasma from a reagent gas comprising ammonia; and 
exposing the metal silicide seed layer to the plasma.
Claim 4,
wherein the nitridation process comprises: heating the substrate to a temperature of about 300° C. to about 600° C.; 
generating a plasma from a reagent gas comprising ammonia; and 
exposing the metal silicide seed layer to the plasma.
Claim 5,
wherein the substrate is heated to a temperature of about 400°C to about 500°C, and the nitridation process lasts for about 0.5 seconds to about 5 minutes.

Claim 5, 
wherein the substrate is heated to a temperature of about 400° C. to about 500° C., and
the nitridation process lasts for about 0.5 seconds to about 5 minutes.
Claim 6,
wherein the metal silicide bulk layer comprises titanium silicide or nickel silicide. 
Claim 6,
wherein the metal silicide bulk layer comprises titanium silicide or nickel silicide.
Claim 7,
wherein the metal silicide bulk layer has a thickness of about 4 nm to about 20 nm.
Claim 7,
wherein the metal silicide bulk layer has a thickness of about 4 nm to about 20 nm.
Claim 8,
further comprising exposing the substrate to a clean process prior to depositing the first layer.
Claim 8,
further comprising exposing the substrate to a clean process prior to depositing the first layer.
Claim 9,
wherein the clean process comprises: 
generating a plasma from a reagent gas comprising hydrogen (Hz); and 
exposing the substrate to the plasma.
Claim 9,
wherein the clean process comprises: 
generating a plasma from a reagent gas comprising hydrogen (Hz); and 
exposing the substrate to the plasma.
Claim 10,
wherein the clean process comprises: 
generating a plasma from a reagent gas comprising ammonia and nitrogen trifluoride; and 
exposing the substrate to the plasma for a period of about 0.1 seconds to about 10 minutes.
Claim 10, wherein the clean process comprises: 
generating a plasma from a reagent gas comprising ammonia and nitrogen trifluoride; and 
exposing the substrate to the plasma.

Claim 11, wherein the substrate is exposed to the plasma for a period of about 0.1 seconds to about 10 minutes.
Claim 11,
further comprising exposing the first layer to a clean process prior to depositing the metal silicide seed layer.
Claim 12, 
further comprising exposing the epitaxial layer to a clean process prior to depositing the metal silicide seed layer.
Claim 12,
wherein the clean process comprises: 
generating a plasma from a reagent gas comprising hydrogen (Hz); and 
exposing the first layer to the plasma.
Claim 13, wherein the clean process comprises: 
generating a plasma from a reagent gas comprising hydrogen (H.sub.2); and 
exposing the epitaxial layer to the plasma.
Claim 13,
wherein the clean process comprises: 
generating a plasma from a reagent gas comprising ammonia and nitrogen trifluoride; and 
exposing the first layer to the plasma.
Claim 14, wherein the clean process comprises: 
generating a plasma from a reagent gas comprising ammonia and nitrogen trifluoride; and 
exposing the epitaxial layer to the plasma.
Claim 14,
wherein the nitride capping layer comprises a metal nitride, a silicon nitride, a metal silicide nitride, or a combination thereof.
Claim 15, wherein the metal nitride in the nitride capping layer comprises titanium nitride or nickel nitride.
Claim 15,
wherein the metal nitride in the nitride capping layer comprises titanium nitride or nickel nitride.
Claim 15, wherein the metal nitride in the nitride capping layer comprises titanium nitride or nickel nitride.
Claim 16,
wherein forming or depositing the nitride capping layer on the metal silicide bulk layer further comprises: 
exposing the metal silicide bulk layer to a nitridation process to convert at least a portion of the metal silicide bulk layer to the metal silicide nitride while producing the nitride capping layer comprising the metal silicide nitride; or
depositing a metal nitride layer by a vapor deposition process while producing the nitride capping layer comprising the metal nitride; or
depositing a metal layer by a vapor deposition process and exposing the metal layer to a nitridation process to convert the metal layer to the metal nitride while producing the nitride capping layer comprising the metal nitride; or
depositing a silicon nitride layer by a vapor deposition process while producing the nitride capping layer comprising the silicon nitride.
Claim 16, 
wherein forming or depositing the nitride capping layer on the metal silicide bulk layer further comprises: 
exposing the metal silicide bulk layer to a nitridation process to convert at least a portion of the metal silicide bulk layer to the metal silicide nitride while producing the nitride capping layer comprising the metal silicide nitride; or 
depositing a metal nitride layer by a vapor deposition process while producing the nitride capping layer comprising the metal nitride; or 
depositing a metal layer by a vapor deposition process and exposing the metal layer to a nitridation process to convert the metal layer to the metal nitride while producing the nitride capping layer comprising the metal nitride; or 
depositing a silicon nitride layer by a vapor deposition process while producing the nitride capping layer comprising the silicon nitride.
Claim 17,
wherein the first layer is a source/drain film in an nMOS or pMOS device.
Claim 17, 
wherein the epitaxial layer is a source/drain film in an nMOS or pMOS device.
Claim 18,
A method of processing a substrate, comprising:

A.) depositing a first layer on the substrate;

B.) exposing the first layer to a clean process; 

C.) then depositing a metal silicide seed layer on the first layer, 

D.) wherein the metal silicide seed layer comprises titanium silicide or nickel silicide;

E.) exposing the metal silicide seed layer to a nitridation process to produce a metal silicide nitride layer from at least a portion of the metal silicide seed layer;

F.) depositing a metal silicide bulk layer on the metal silicide nitride layer, wherein the metal silicide bulk layer comprises titanium silicide or nickel silicide, and wherein the metal silicide bulk layer has a thickness of at least 4 nm; and

G.) forming or depositing a nitride capping layer on the metal silicide bulk layer.

Claim 18,
A method of processing a substrate, comprising: 

A.) depositing an epitaxial layer on the substrate; 

B.) exposing the epitaxial layer to a clean process; 

C.) then depositing a metal silicide seed layer on the epitaxial layer, 

D.) wherein the metal silicide seed layer comprises titanium silicide or nickel silicide, and wherein the metal silicide seed layer has a thickness of about 0.2 nm to about 2.5 nm; 

E.) exposing the metal silicide seed layer to a nitridation process to produce a metal silicide nitride layer from at least a portion of the metal silicide seed layer; 

F.) depositing a metal silicide bulk layer on the metal silicide nitride layer, wherein the metal silicide bulk layer comprises titanium silicide or nickel silicide, and 

G.) wherein the metal silicide bulk layer has a thickness of about 4 nm to about 20 nm; and forming or depositing a nitride capping layer on the metal silicide bulk layer, 

wherein the nitride capping layer comprises a metal nitride, a silicon nitride, a metal silicide nitride, or a combination thereof.
Claim 19,
wherein the nitridation process comprises:

heating the substrate to a temperature of about 300°C to about 600°C;

generating a plasma from a reagent gas comprising ammonia; and

exposing the metal silicide seed layer to the plasma.

Claim 19, 
wherein the nitridation process comprises: 

heating the substrate to a temperature of about 300° C. to about 600° C.; 

generating a plasma from a reagent gas comprising ammonia; and 

exposing the metal silicide seed layer to the plasma.
Claim 20,
A method of processing a substrate, comprising:

A.) depositing a silicon-containing layer on the substrate;

B.) exposing the silicon-containing layer to a clean process; 

C.) then depositing a metal silicide seed layer on the silicon-containing layer, wherein the metal silicide seed layer comprises titanium silicide or nickel silicide, and 

D.) wherein the metal silicide seed layer has a thickness of at least about 0.2 nm; 

E.) exposing the metal silicide seed layer to a nitridation process to produce a metal silicide nitride layer from at least a portion of the metal silicide seed layer;

F.) depositing a metal silicide bulk layer on the metal silicide nitride layer, wherein the metal silicide bulk layer comprises titanium silicide or nickel silicide; and

H.) forming or depositing a nitride capping layer on the metal silicide bulk layer.
Claim 18,
A method of processing a substrate, comprising: 

A.) depositing an epitaxial layer on the substrate; 

B.) exposing the epitaxial layer to a clean process; 

C.) then depositing a metal silicide seed layer on the epitaxial layer, 

D.) wherein the metal silicide seed layer comprises titanium silicide or nickel silicide, and wherein the metal silicide seed layer has a thickness of about 0.2 nm to about 2.5 nm; 

E.) exposing the metal silicide seed layer to a nitridation process to produce a metal silicide nitride layer from at least a portion of the metal silicide seed layer; 

F.) depositing a metal silicide bulk layer on the metal silicide nitride layer, wherein the metal silicide bulk layer comprises titanium silicide or nickel silicide, and 

G.) wherein the metal silicide bulk layer has a thickness of about 4 nm to about 20 nm; and 

H.) forming or depositing a nitride capping layer on the metal silicide bulk layer, 

I.) wherein the nitride capping layer comprises a metal nitride, a silicon nitride, a metal silicide nitride, or a combination thereof.

Although the patent does not claim the “silicon containing layer” as the analogous film for the patent’s “epitaxial layer”, it is the well known position in the art, that an epitaxially grown layer in the microelectronics field of endeavor would include the most prevalent semiconductor material used in the industry.  

Farrar discloses in ¶ 0038, “The microelectronic substrate includes devices made using silicon-on-sapphire technology, silicon-on-insulator technology, doped and undoped semiconductors, epitaxial layers of silicon supported by a base semiconductor …” (italicized emphasis added by the Examiner).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

the epitaxial layer is a “silicon containing layer”,

in the invention or system of the patent as taught by Farrar, for the purpose of using a material that is mature and well characterized for use in making active devices in a microelectronic setting.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893